Citation Nr: 0124256	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1998, for a total rating based on individual unemployability 
due to service-connected disability (TDIU) (to include, as a 
predicate, the issue of an effective date earlier than 
January 1, 1998, for a 70 percent rating for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the veteran's claim was 
remanded to the RO in March 2000 when it was determined that 
the issue of an earlier effective date for a TDIU was 
inextricably intertwined with the unadjudicated issue of an 
earlier effective date for a 70 percent rating for PTSD.  The 
RO was instructed to adjudicate the issue of an earlier 
effective date for a 70 percent rating for PTSD and, if 
denied, notify the veteran of his appellate rights.  In May 
2000, the RO issued a supplemental statement of the case 
(SSOC) on the issue of an earlier effective date for a TDIU.  
In a VA Form 9, dated and received in June 2000, the 
veteran's representative expressed disagreement with the May 
2000 SSOC on the grounds that it did not comply with the 
Board's remand.  The representative noted that the SSOC was 
on the issue of an earlier effective date for a TDIU, not an 
earlier effective date for a 70 percent rating for PTSD as 
instructed in the Board remand.  In July 2000, the RO issued 
an SSOC on the issue of entitlement to an earlier effective 
date for a 70 percent rating for PTSD.  No substantive appeal 
has been received.  In this case, however, the Board finds 
that the June 2000 VA Form 9 satisfies the requirement of a 
substantive appeal although it was received prior to issuance 
of the July 2000 SSOC.  The veteran was likely misled by the 
SSOC's cover letter which indicated the case would be 
forwarded to the Board if no further response was received, 
and that none was necessary if the substantive appeal 
addressed the issue included in the SSOC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In October 1986, the RO established service connection 
for PTSD and assigned a 30 percent rating effective November 
1984.  In November 1987, the rating was increased to 50 
percent effective October 1987.  

3.  In July 1996, the RO denied an increased evaluation for 
PTSD and a TDIU.  Following notification of his appellate 
rights, the veteran failed to file a timely appeal.  

4.  In January 1998, the veteran filed a new claim for an 
increased rating for PTSD and for a TDIU.  

5.  A VA discharge summary reflects that the veteran was 
hospitalized from November 12 to December 31, 1997, due to 
PTSD symptomatology.  

6.  Following a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 assigned from November 12 to December 31, 1997, 
January 1, 1998 is the date on which it was factually 
ascertainable that an increase in disability had occurred; 
this was within one year from the date of the increased 
rating claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
1998, for a TDIU (to include, as a predicate, an earlier 
effective date for a 70 percent rating for PTSD), are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), went into effect.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, it is the general rule 
that where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.  

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  The VA also has a duty to assist the veteran in 
obtaining relevant evidence if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In the case of a claim for compensation benefits, the 
duty to assist also includes obtaining the veteran's service 
medical records and other records pertaining to service, 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If the VA is unable to obtain 
records identified by the veteran, the VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Moreover, in the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 
Vet.App. 282-83 (2001).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  The 
record reflects that the RO has obtained all medical records 
relevant to the issue on appeal (i.e., an earlier effective 
date for TDIU and 70 percent rating for PTSD).  In addition, 
the Board finds that the veteran has been provided a 
statement of the case and supplemental statements of the case 
informing him of the type of evidence needed to support his 
claim for an earlier effective date.  The veteran has not 
identified any outstanding evidence which could be used to 
support his claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See generally 38 U.S.C.A. § 5103A (West Supp. 2001); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

In October 1986, the RO established service connection for 
PTSD and assigned a 30 percent rating, effective November 
1984.  In November 1987, the rating was increased to 50 
percent, effective October 1987.  In a July 1996 rating 
decision, the RO denied an increased evaluation for PTSD and 
a TDIU.  That month, the veteran was notified of the adverse 
decision and advised of his appellate rights.  Although the 
veteran filed a notice of disagreement and a statement of the 
case (SOC) was issued in October 1996, he failed to file a 
timely substantive appeal.  38 U.S.C.A. § 7105(b)(1).  As 
such, the July 1996 rating decision became final.  38 
U.S.C.A. § 7105(c).

On January 5, 1998, the RO received a statement from the 
veteran's representative which was accepted as a new claim 
for an increased rating for PTSD and for a TDIU.  

A VA hospital summary covering the period from November 12 to 
December 31, 1997 shows that the veteran was admitted with 
complaints of nightmares, anger and guilt, isolation, 
flashbacks, intrusive thoughts, nervousness, and depression.  
On admission, he was noted to be nervous and depressed, and 
exhibiting irritability and poor concentration.  His affect 
was constricted.  He admitted to auditory hallucinations 
about Vietnam.  There were no suicidal or homicidal ideations 
elicited.  He expressed paranoid ideas with feelings of 
alienation and had mood swings from depression to elation.  
Orientation and memory were preserved.  Insight and judgment 
were intact.  Speech was coherent and relevant.  His hospital 
course included increased medication, and individual and 
group therapy.  The diagnosis was PTSD delayed type with 
affective features.  A global assessment of functioning (GAF) 
score of 49 was assigned.  It was noted that the veteran had 
severe impairment in his social and industrial adaptability.  

There is no other pertinent evidence in the file within the 
one year preceding January 1998.  

In a February 1998 rating decision, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.29 due to the 
VA hospitalization from November 12 to December 31, 1997; 
thereafter, the 50 percent rating was resumed from January 1, 
1998.  In April 1998, following a VA psychiatric examination 
in February 1998, the RO increased the rating for PTSD to 70 
percent, effective January 1, 1998.  

Analysis

Except as otherwise provided, the effective date of an award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Nevertheless, the effective date of an award 
of increased compensation can be the earliest date as of 
which it is ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As the veteran's new claim for an increased rating was 
received on January 5, 1998, the Board can look at the 
evidence one year prior to that date to determine if there 
had been an increase in disability.  

In the preceding year, the evidence shows that on November 
12, 1997, the veteran was hospitalized for an exacerbation of 
his PTSD symptomatology.  While hospitalized, medication for 
control of his psychiatric disorder was increased.  When he 
was discharged on December 31, 1997, it was noted that he had 
severe impairment in his social and industrial adaptability.  
The Board finds that this evidence supports a factual 
determination that an increase in disability had occurred.  
As to the effective date for the 70 percent rating, the Board 
determines that the date assigned by the RO - January 1, 1998 
- is in accordance with the governing law and regulation.  In 
this regard, the Board notes that pursuant to 38 C.F.R. 
§ 4.29 a temporary total rating had already been assigned 
from November 12 to December 31, 1997, the period of 
hospitalization.  As such, the effective date for the 70 
percent rating for PTSD can be no earlier than January 1, 
1998, the day following the veteran's discharge from the 
hospital.  

Accordingly, the veteran's claim for an earlier effective 
date for a TDIU, based on an earlier effective date for a 70 
percent rating for PTSD, must be denied.  The Board notes 
that the increase in evaluation for the veteran's PTSD from 
50 to 70 percent in turn facilitated the satisfaction of the 
schedular requirements for a TDIU codified in 38 C.F.R. § 
4.16.  Given the foregoing observation, then, and in the 
absence of any item of record received prior to January 5, 
1998, which might be interpreted as an application for a 
TDIU, see Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), 
the Board is constrained to conclude that entitlement to an 
effective date earlier than January 1, 1998, for an award of 
the veteran's TDIU is not established.


ORDER

Entitlement to an effective date earlier than January 1, 
1998, for a TDIU (to include, as a predicate, the issue of an 
effective date earlier than January 1, 1998, for a 70 percent 
rating for post traumatic stress disorder (PTSD) is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

